Citation Nr: 0114995	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  01-04 800	)	DATE
	)
	)


THE ISSUE

Whether the attorney fees stipulated in December 20, 2000, 
attorney fee agreement are reasonable.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel











INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.  

The issue of the reasonableness of the attorney's fees 
provided for in the agreement between the veteran and the 
attorney was raised sua sponte by the Board of Veterans' 
Appeals (Board or BVA) on its own motion.  See 38 U.S.C.A. § 
5904(c)(2) (West 1991 & Supp. 2000) and 38 C.F.R. § 20.609(i) 
(2000).  By an April 9, 2001, letter, the Board notified the 
veteran and the veteran's attorney that it was reviewing the 
issue of reasonableness of the attorney's fees on its own 
motion pursuant to 38 U.S.C.A. § 5904(c)(2).  Both the 
veteran and the attorney were afforded a period of 30 days to 
file a response to the letter.  No response was received.


FINDINGS OF FACT

1.  The Board entered two decisions remanding the underlying 
issue of service connection for post-traumatic stress 
disorder (PTSD) in July 1998 and February 2000 but has not 
entered a final decision on that issue or the issue of the 
initial evaluation for PTSD.  

2.  The written attorney-fee agreement dated in December 2000 
provides that the veteran agrees to pay the attorney a fee 
equal to 25 percent of any award of past-due benefits from 
VA; with a provision that the veteran would pay the attorney 
a customary hourly rate if the veteran were to fire the 
attorney regardless of whether the case was won or lost.

3.  Following the Board's last remand decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating effective from February 1994 in a September 2000 
rating decision, the evaluation was increased to 50 percent 
in an October 2000 rating decision and that award was 
effective from February 1994; this resulted in an award of 
past-due benefits payable to the veteran.

4.  The veteran's attorney has charged the veteran a fee 
essentially consistent with his fee contract, reportedly 
$150.00 per hour, for services rendered in connection with 
representation before VA dating from approximately December 
2000.  

5.  There is no documentation of record that the attorney 
performed any legal work following a final decision of the 
Board concerning the issue for which past-due benefits were 
awarded the veteran.  


CONCLUSION OF LAW

The total attorney fees payable under the December 2000 
attorney-fee agreement are excessive and unreasonable and are 
reduced to zero (0).  38 U.S.C.A. § 5904 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.609 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
2000), the Board has jurisdiction to review for 
reasonableness the fee agreement of a person acting as an 
agent or attorney in connection with a proceeding before the 
Department of Veterans Affairs (VA) under laws administered 
by the Secretary of Veterans Affairs.  Based on such review, 
the Board may order a reduction in the fee called for in the 
agreement, if the Board finds the fee excessive or 
unreasonable. 38 U.S.C.A. § 5904(c) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.609(i) (2000).  In determining the 
reasonableness of attorney fees, there are two questions 
before the Board.  The first is the attorney's ability to 
charge a fee, that is, whether he has met the requirements of 
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 20.609(c) (2000).  The second is whether the fee is, in 
fact, reasonable.  See 38 C.F.R. § 20.609(e) (2000).

The applicable statutory and regulatory provisions stipulate 
three criteria must be met before an attorney or agent may 
charge claimants or appellants for their services.  38 
U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 
20.609(c) (2000).  These criteria are: 1) promulgation by the 
Board of a final decision with respect to the issue or issues 
involved; 2) the notice of disagreement (NOD) which preceded 
the Board decision with respect to the issue or issues 
involved was received by the RO on or after November 18, 
1988; and 3) the attorney or agent must have been retained 
not later than one year following the date that the Board 
decision with respect to the issue or issues involved was 
promulgated.

Factors to be considered in evaluating the reasonableness of 
a fee are set out at 38 C.F.R. § 20.609(e) and include the 
following: (1) The extent and type of services the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of the review at which the representative 
was retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.

The Board notes further, that it has been the policy of the 
VA that the Board has original jurisdiction over all cases 
involving determination of basic eligibility for attorney 
fees paid by the VA from past-due benefits.  See 38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 2000); 38 C.F.R. § 20.609(c) 
(2000).  However, in a recent decision, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have original jurisdiction to consider under 
section 5904(c)(2) any issues regarding entitlement to 
attorney fees in direct-payment cases.  The Court held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO in 
accordance with the normal adjudication procedures and cannot 
be the subject of sua sponte or other original (on motion) 
BVA review.  See Scates v. Gober, No. 97-875 (U.S. Vet. App. 
Aug. 14, 2000).  However, the instant fee agreement does not 
involve direct payment of a contingency fee, and as such the 
Board may issue a decision in the first instance.

As noted in the Introduction, the issue of the reasonableness 
of the attorney's fees provided for in the agreement between 
the veteran and the attorney was raised sua sponte by the 
Board on its own motion.  See 38 U.S.C.A. § 5904(c)(2) (West 
1991 & Supp. 2000) and 38 C.F.R. § 20.609(i) (2000).  By an 
April 9, 2001, letter, the Board notified the veteran and the 
veteran's attorney that it was reviewing the issue of 
reasonableness of the attorney's fees on its own motion 
pursuant to 38 U.S.C.A. § 5904(c)(2).  Both the veteran and 
the attorney were afforded a period of 30 days to file a 
response to the letter.  No response has been received.  

As an initial matter, the Board notes that a careful review 
of the record does not reveal a Board decision on the matter 
of service connection for PTSD or consequently on the issue 
of the evaluation of the disability rating for PTSD.  The 
record does reflect that on two prior occasions the matter of 
service connection for PTSD was remanded by the Board to the 
regional office (RO).  It is noted that a remand is in the 
nature of a preliminary order and does not constitute a final 
decision by the Board.  38 C.F.R. § 20.1100(b) (2000).  There 
simply were no final Board decisions rendered on this matter.  

The grant of service connection for PTSD in a September 2000 
rating decision resulted in an award of past-due benefits to 
the veteran in the amount of $12,499.00 in October 2000.  An 
October 2000 rating decision, which increased the initial 
evaluation from 30 to 50 percent for PTSD resulted in an 
award of past-due benefits to the veteran in the amount of 
$20,791.00 in November 2000.  In response to an inquiry by 
the Board, the attorney reported in March 2001 that he 
intended to charge the veteran under the attorney's usual 
hourly billing rate of $150.00 per hour.  The Board's April 
2001 motion to review followed this response.  

As noted above, pursuant to 38 C.F.R. § 20.609(c), attorneys 
may charge appellants for their services if certain 
conditions, as set forth above, are met.  It is 
uncontroverted that, in this case, all three conditions have 
not been satisfied as there has been no final Board decision 
on the issues of service connection for or evaluation of 
PTSD.  The critical point in the instant matter is that the 
attorney may not charge a fee for services rendered prior to 
the first final Board decision.  The Board notes that 
although there were two earlier Board remands for 
development, these are not final decisions.  The Board 
observes that the attorney may not charge a fee for the work 
performed in relation to the matter of service connection for 
or evaluation of PTSD.  Thus, any fee charged for services 
rendered would be per se unreasonable.

As noted above, under guidelines set forth by the VA, the 
Board may examine a variety of factors when determining the 
reasonableness of a fee.  However, in this instance, any fee 
would be per se unreasonable and thus a discussion of the 
factors is unnecessary.  

As the attorney may not collect a fee from past-due benefits 
for a claim for which he performed no documented work on the 
veteran's behalf concerning the issue for which past-due 
benefits were awarded following a final decision by the 
Board, the Board finds that the fee charged is excessive and 
unreasonable, and should be reduced to zero (0).  


ORDER

Attorney fees as provided for in the December 2000 fee 
agreement, are "excessive and unreasonable," and are 
reduced to zero (0). 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeal

 




